COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §

 IN RE: KEVIN L. McCARROLL,                       §                  No. 08-09-00176-CV

                  Relator.                        §         AN ORIGINAL PROCEEDING

                                                  §                   IN MANDAMUS

                                                  §

                                                  §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator has filed a pro se petition for writ of mandamus requesting that this Court order Ms.

Alma Fraga, in her official capacity as “Civil Clerk of Precinct 1, El Paso County,” to provide him

with copies of filings and notice of the disposition of his cause.

       This Court does not have the authority to issue a writ of mandamus against a private party.

See TEX .GOV ’T CODE ANN . § 22.221(a)(Vernon 2004). Therefore, mandamus relief is denied.



                                               GUADALUPE RIVERA, Justice

August 12, 2009

Before Chew, C.J., McClure, and Rivera, JJ.